Citation Nr: 1229472	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO. 07-00 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for anemia, to include as due to herbicide exposure.

2. Entitlement to service connection for diverticulitis, to include as due to herbicide exposure.

3. Entitlement to service connection for fibromyalgia, to include as due to herbicide exposure.

4. Entitlement to service connection for chronic migraine headaches, to include as due to herbicide exposure. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968 with additional active service in March 1970. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

The Veteran was scheduled for a September 2009 Travel Board hearing at the RO, pursuant to his December 2006 request. He requested a postponement of his hearing in September 2009, and he was rescheduled for a Travel Board hearing at the RO in November 2009. He failed to report for the rescheduled hearing. 

In a December 2009 statement, the Veteran's representative at that time indicated that the Veteran contacted the RO earlier that month and requested a postponement of his November 2009 hearing. The request was not associated with the claims file. 

The December 2009 statement from the Veteran's representative at that time requested that the November 2009 Travel Board hearing be rescheduled. It does not appear that any action was taken subsequent to the request.

In March 2010, the Board remanded the case to the RO/Appeals Management Center (AMC) for further development, to include affording the Veteran VA examinations to determine the nature and etiology of his claimed disorders.

In a March 2010 rating decision, the AMC granted service connection for peripheral neuropathy of the left lower extremity, right lower extremity, left upper extremity, and right upper extremity, and assigned separate 10 percent evaluations for each extremity, effective on January 6, 2006.  

In a March 2011 rating decision, the AMC granted service connection for tinnitus, and assigned a 10 percent evaluation, effective on July 6, 2004.

In a June 2011 rating decision, the AMC granted service connection for residuals of a cold injury (claimed as Reynaud's syndrome) of the left lower extremity, right lower extremity, left upper extremity, and right upper extremity, and assigned separate 30 percent evaluations for each extremity, effective on January 6, 2004.

In a December 2011 rating decision, the AMC granted service connection for chronic fatigue syndrome, and assigned a 60 percent evaluation, effective on July 6, 2004.

The AMC's March 2010, March 2011, June 2011, and December 2011 actions constituted full grants of the benefits sought, and the claims of service connection for a peripheral neuropathy condition, Epstein Barr/chronic fatigue syndrome, Reynaud's syndrome, and tinnitus are no longer pending for appellate review. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Veteran failed to report for a scheduled Travel Board hearing in November 2009. In December 2009, the Veteran's representative at that time indicated that the Veteran requested a postponement of his previously scheduled Travel Board hearing in November 2009. The representative requested a new Travel Board hearing. Since the RO schedules Travel Board hearings, a remand of this matter is warranted.

After the AMC issued a March 2012 supplemental statement of the case (SSOC), the Veteran submitted additional evidence that was not reviewed by the RO. He submitted a copy of a journal article, which concluded that study participants with chronic fatigue syndrome had higher a prevalence of migraine headaches and tension-type headaches, and an internet article, which discussed fibromyalgia symptoms, including migraine and tension headaches, numbness or tingling of different parts of the body, and abdominal pain.

This evidence was received in April 2012 and was not submitted with a waiver of initial RO consideration from the Veteran or his representative. The law requires that evidence must be referred to the agency of original jurisdiction (AOJ) for review and preparation of an SSOC unless this procedural right is waived in writing by the appellant. 38 C.F.R. §§ 19.37, 20.1304 (2011). Therefore, a remand is necessary for the RO to consider the evidence and issue an SSOC.

Additionally, in March 2010, the Board remanded the Veteran's claim of service connection for chronic migraine headaches, and ordered that the Veteran should be provided a VA examination to determine the nature and etiology of the Veteran's claimed chronic migraines. While the Veteran was provided a VA examination in June 2010, the medical opinion expressed by the examiner is inadequate and does not comply with the Board's remand instructions. Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App 268 (1998). 

The March 2010 remand specifically requested that the VA examiner provide an opinion as to whether any diagnosed disability involving chronic migraines was "at least as likely as not (i.e., at least a 50/50 probability)... caused or aggravated by service, to include being caused by exposure to Agent Orange." The examining physician failed to opine as to whether the diagnosed migraine headaches with aura was caused by exposure to Agent Orange. Rather, the examiner opined that the Veteran's headaches were "not secondary to or aggravated by [his] military service since the onset of the headache disorder does not correlate with discharge from the military." 

When VA undertakes the effort to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet.App. 303, 312 (2007). 

While the Board regrets further delay in this matter, additional development is needed to ensure compliance with the prior remand orders. Stegall, supra. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should take appropriate steps to contact the Veteran and to request that he identify all VA and non-VA health care providers who have treated him for the claimed chronic migraine headaches. Based on his response, the RO/AMC should obtain copies of all treatment documents from any identified treatment source. All records and/or responses received should be associated with the claims file. 

The RO/AMC should also obtain any outstanding VA treatment records and associate them with the claims file.

2.  After all development requests have been accomplished and any outstanding records have been associated with the claims file, the RO/AMC should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed chronic migraine headaches. 

In addition to examining the Veteran and considering credible lay assertions as to symptoms and continuity of symptomatology, the examiner must review the entire claims file, including a complete copy of this remand. The examiner should diagnose any current headache disorder. Then, the examiner should answer the following questions: 

After examining the Veteran and reviewing the entire record, the VA examiner should opine as to whether the Veteran's current migraine headache disorder had its clinical onset during service or was otherwise due to an event or incident of the Veteran's active service, including exposure to Agent Orange.

The examiner should also opine as to whether the Veteran's current migraine headache disorder is due to any of his service-connected disabilities, to include, but not limited to service-connected chronic fatigue syndrome and/or peripheral neuropathy; or any nonservice-connected disorders, to include, but not limited to claimed fibromyalgia and/or claimed diverticulitis.

The examiner must consider the Veteran's statements regarding the incurrence of his migraine headaches and his statements regarding the continuity of symptomatology. Dalton v. Nicholson, 21 Vet.App. 23 (2007). 

The examiner must also consider the Veteran's April 2012 submissions, which are associated with the claims files. Specifically, the examiner should comment on the journal article, entitled "Migraine headaches in Chronic Fatigue Syndrome (CFS): Comparison of two prospective cross sectional studies," published in March 2011, and the internet article discussing fibromyalgia symptoms, printed in March 2012.

The examiner should set forth in the examination report all examination findings and the complete rationale for any conclusions reached. If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion. 

3. After completing all indicated development and any other development the RO/AMC finds appropriate, the RO/AMC should readjudicate the claims in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response. 

4.  After completion of # 1-3 above, schedule the Veteran for a Travel Board hearing at the RO at the earliest available opportunity. The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2011). 


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


